     Case 3:21-cv-00497-CAB-BLM Document 3 Filed 03/25/21 PageID.100 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   JAMIASEN DRAKE,                                     Case No.: 3:21-cv-0497-CAB-BLM
12                                     Petitioner,
                                                         ORDER DENYING IN FORMA
13   v.                                                  PAUPERIS APPLICATION AND
                                                         DISMISSING CASE WITHOUT
14   MARCUS POLLARD, Warden,
                                                         PREJUDICE
15                                   Respondent.
16
17         Petitioner, a state prisoner proceeding pro se, has not paid the $5.00 filing fee and
18   has filed a Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254, together
19   with a request to proceed in forma pauperis pursuant to 28 U.S.C. § 1915(a).
20                    REQUEST TO PROCEED IN FORMA PAUPERIS
21         The request to proceed in forma pauperis is denied because Petitioner has not
22   provided the Court with sufficient information to determine Petitioner’s financial status.
23   A request to proceed in forma pauperis made by a state prisoner must include a signed
24   certificate from the warden or other appropriate officer showing the amount of money or
25   securities Petitioner has on account in the institution. Rule 3(a)(2), 28 U.S.C. foll. § 2254;
26   Local Rule 3.2. Petitioner has failed to provide the Court with the required Prison
27   Certificate. Accordingly, his application to proceed in forma pauperis is DENIED.
28   ///

                                                     1
                                                                               3:21-cv-0497-CAB-BLM
     Case 3:21-cv-00497-CAB-BLM Document 3 Filed 03/25/21 PageID.101 Page 2 of 4



 1                        FAILURE TO STATE A COGNIZABLE CLAIM
 2          Additionally, in accordance with Rule 4 of the rules governing § 2254 cases,
 3   Petitioner has failed to allege that his state court conviction or sentence violates the
 4   Constitution of the United States.
 5          Title 28, United States Code, § 2254(a), sets forth the following scope of review
 6   for federal habeas corpus claims:
 7                         The Supreme Court, a Justice thereof, a circuit judge, or a
                    district court shall entertain an application for a writ of habeas
 8
                    corpus in behalf of a person in custody pursuant to the
 9                  judgment of a State court only on the ground that he is in
                    custody in violation of the Constitution or laws or treaties of the
10
                    United States.
11
12   28 U.S.C. § 2254(a) (emphasis added). See Hernandez v. Ylst, 930 F.2d 714, 719 (9th
13   Cir. 1991); Mannhalt v. Reed, 847 F.2d 576, 579 (9th Cir. 1988); Kealohapauole v.
14   Shimoda, 800 F.2d 1463, 1464-65 (9th Cir. 1986). Thus, to present a cognizable federal
15   habeas corpus claim under § 2254, a state prisoner must allege both that he is in custody
16   pursuant to a “judgment of a State court,” and that he is in custody in “violation of the
17   Constitution or laws or treaties of the United States.” See 28 U.S.C. § 2254(a).
18          Here, Petitioner claims that he is “unconstitutionally imprisoned by CDCR due to
19   the denial of Proposition 57 credits.”1 (Pet., ECF No. 1 at 20.) Although Petitioner cites
20   to California state law and regulations, he in no way claims he is “in custody in violation
21   of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254.
22          Further, the Court notes that Petitioner cannot simply amend his Petition to state a
23   federal habeas claim and then refile the amended petition in this case. He must exhaust
24
25
     1
26     California’s Proposition 57, approved by voters in November 2016, made parole more available for
     certain felons convicted of nonviolent crimes. See Cal. Const., art. I, § 32, subd. (a)(1). “Upon the
27   passage of Proposition 57 . . . the California Department of Corrections and Rehabilitation (CDCR)
     issued new regulations governing the ability of inmates to earn custody credit to advance their parole [or
28   release] dates.” People v. Contreras, 4 Cal. 5th 349, 374 (Cal. 2018).

                                                         2
                                                                                         3:21-cv-0497-CAB-BLM
     Case 3:21-cv-00497-CAB-BLM Document 3 Filed 03/25/21 PageID.102 Page 3 of 4



 1   state judicial remedies before bringing his claims via federal habeas. State prisoners who
 2   wish to challenge their state court conviction must first exhaust state judicial remedies.
 3   28 U.S.C. § 2254(b), (c); Granberry v. Greer, 481 U.S. 129, 133-34 (1987). To exhaust
 4   state judicial remedies, a California state prisoner must present the California Supreme
 5   Court with a fair opportunity to rule on the merits of every issue raised in his or her
 6   federal habeas petition. See 28 U.S.C. § 2254(b), (c); Granberry, 481 U.S. at 133-34.
 7   Moreover, to properly exhaust state court judicial remedies a petitioner must allege, in
 8   state court, how one or more of his or her federal rights have been violated. The Supreme
 9   Court in Duncan v. Henry, 513 U.S. 364 (1995) reasoned: “If state courts are to be given
10   the opportunity to correct alleged violations of prisoners’ federal rights, they must surely
11   be alerted to the fact that the prisoners are asserting claims under the United States
12   Constitution.” Id. at 365-66 (emphasis added). For example, “[i]f a habeas petitioner
13   wishes to claim that an evidentiary ruling at a state court trial denied him the due process
14   of law guaranteed by the Fourteenth Amendment, he must say so, not only in federal
15   court, but in state court.” Id. (emphasis added).
16         Additionally, the Court cautions Petitioner that under the Antiterrorism and
17   Effective Death Penalty Act of 1996, a one-year period of limitation shall apply to a
18   petition for a writ of habeas corpus by a person in custody pursuant to the judgment of a
19   State court. The limitation period shall run from the latest of:
20                      (A) the date on which the judgment became final by the
                  conclusion of direct review or the expiration of the time for
21
                  seeking such review;
22
                        (B) the date on which the impediment to filing an
23
                  application created by State action in violation of the
24                Constitution or laws of the United States is removed, if the
                  applicant was prevented from filing by such State action;
25
26                       (C) the date on which the constitutional right asserted
                  was initially recognized by the Supreme Court, if the right has
27
                  been newly recognized by the Supreme Court and made
28                retroactively applicable to cases on collateral review; or

                                                   3
                                                                                 3:21-cv-0497-CAB-BLM
     Case 3:21-cv-00497-CAB-BLM Document 3 Filed 03/25/21 PageID.103 Page 4 of 4



 1                       (D) the date on which the factual predicate of the claim
                  or claims presented could have been discovered through the
 2
                  exercise of due diligence.
 3
 4   28 U.S.C. § 2244(d)(1)(A)-(D) (West Supp. 2002).
 5         The Court also notes that the statute of limitations does not run while a properly
 6   filed state habeas corpus petition is pending. 28 U.S.C. § 2244(d)(2); see Nino v. Galaza,
 7   183 F.3d 1003, 1006 (9th Cir. 1999). But see Artuz v. Bennett, 531 U.S. 4, 8 (2000)
 8   (holding that “an application is ‘properly filed’ when its delivery and acceptance [by the
 9   appropriate court officer for placement into the record] are in compliance with the
10   applicable laws and rules governing filings.”). However, absent some other basis for
11   tolling, the statute of limitations does run while a federal habeas petition is pending.
12   Duncan v. Walker, 533 U.S. 167, 181-82 (2001).
13                                         CONCLUSION
14         Accordingly, the Court DENIES the request to proceed in forma pauperis, and
15   DISMISSES the case without prejudice. To have the case reopened, Petitioner must, no
16   later than May 31, 2021: (1) either pay the filing fee or provide adequate proof of his
17   inability to pay and (2) file a First Amended Petition which cures the pleading
18   deficiencies outlined in this Order. For Petitioner’s convenience, the Clerk of Court shall
19   attach to this Order a blank In Forma Pauperis application form and a blank Petition for
20   Writ of Habeas Corpus form.
21         IT IS SO ORDERED.
22   Dated: March 25, 2021
23
24
25
26
27
28

                                                   4
                                                                                3:21-cv-0497-CAB-BLM
